Citation Nr: 0015494	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  95-10 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an increased (compensable) initial 
evaluation for residuals of a stress fracture, right foot.

3.  Entitlement to an increased initial evaluation for 
residual scarring of acneiform eruptions, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from January 1987 to August 
1991.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan which, in part, denied the 
appellant's claims of entitlement to increased ratings for 
residuals of acneiform eruptions and for a right foot 
disability, as well as her claim of entitlement to service 
connection for a back disorder.  

In August 1996, a Travel Board hearing was held in Detroit 
before the undersigned, who is the Board Member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102.  A transcript 
of the hearing testimony is in the claims file.  Subsequent 
to that hearing, the Board remanded the case to the RO for 
additional development in February 1997; the RO has now 
returned the case to the Board for appellate review.

While the case was in remand status, by a November 1999 
rating decision, the evaluation for the appellant's residual 
scarring of acneiform eruptions was increased from zero 
percent to 10 percent, effective  August 1991.  However, it 
is presumed that the appellant was seeking the maximum 
benefit allowed by law and regulation, and "it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, the increased rating issues 
are as delineated on the title page of this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal on the issues 
considered herein has been obtained by the RO.

2.  The appellant's received treatment prior to and during 
active service for complaints of back pain.

3.  The appellant's current back problems were not documented 
until almost three years after her active duty and she 
subsequently was involved in two automobile accidents 
resulting in neck and back injuries.  

4.  The evidence does not establish that the appellant 
currently has any back disorder that is related to any in-
service occurrence or event, or was aggravated by any in-
service occurrence or event.

5.  The appellant's right foot disability is manifested by 
subjective complaints of pain, cramping and swelling with no 
objective medical evidence of any loss of right foot 
function.

6.  The appellant's skin disability is manifested by 
subjective complaints of painful lesions and scarring and 
facial disfigurement and objective medical findings of 
erythematous papules and nodules on the superior and superior 
aspects of both shoulders, as well as healed acne scars of 
the face and discrete lesions ranging from two millimeters to 
8 millimeters in diameter.


CONCLUSIONS OF LAW

1.  The appellant's back disorder was neither incurred nor 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131, and 
1154 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).

2.  The criteria for a compensable disability rating for 
residuals of a fracture of the right foot have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5284 (1999); Fenderson v. West 12 Vet. App. 
119 (1999).

3.  The criteria for an evaluation in excess of 10 percent 
for residual scarring of acneiform eruptions have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.10, 4.20, 4.118, Diagnostic Code 7806 
(1999); Fenderson v. West 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has said that the statutory 
'duty to assist' under 38 U.S.C.A. § 5107(a) does not arise 
until there is a well-grounded claim.  Grivois v. Brown, 6 
Vet. App. 136 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  Initially, the Board finds that the appellant's 
claim of entitlement to service connection for a low back 
disorder is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the appellant has presented a claim 
which is not implausible when her contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The RO has assisted the appellant in all 
necessary matters, including seeking and securing all 
possible service department records.  

The Board also finds that the appellant's claims of 
entitlement to increased initial evaluations for her right 
foot and skin disabilities well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  In general, an allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts which may be developed have been 
properly developed, and that no further assistance is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

I.  Service connection for back disability

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  In the 
absence of chronicity at onset, a grant of service connection 
requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be established where all the 
evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In September 1993, the appellant testified during a personal 
hearing at the RO that she did not suffer any back injury or 
have any back problems prior to service.  See RO Hearing 
Transcript p. 3.  She stated that she had not received any 
treatment for her back since her discharge from service.  See 
RO Hearing Transcript p. 16.

During her August 1996 Travel Board hearing, the appellant 
testified that she thought that she injured her back at the 
same time that she injured her right shoulder in July of 
1991.  See Travel Board Hearing Transcript p. 18.  She said 
that she was diagnosed after service with a compression 
injury of her lower back and her neck.  See Travel Board 
Hearing Transcript p. 20.  

The record shows that prior to service, the appellant was 
treated, in August 1983, for complaints of low back pain.  
The treating physician noted that the appellant had a history 
of back pain.  The clinical assessment was low back strain.  
In December 1985, the appellant fell at work and injured her 
back.  She complained of tailbone pain; she was diagnosed 
with an acute strain and contusions of the coccyx.  The 
appellant was seen for tailbone pain again in February 1986.

During service, the appellant sought treatment, in September 
1987, for complaints of a back injury such as a pulled muscle 
or a pinched nerve.  She was noted to have trapezius pain 
after driving all day.  In June 1991, the appellant sought 
treatment for left upper back pain she related to lifting 
boxes.  She was assessed with a left upper back strain with 
spasm.  The next month, she again complained of hurting her 
back, but a right shoulder strain was assessed.  During her 
separation examination, conducted in November 1991, the 
appellant reported pain in her back.  The examiner reported 
that the appellant demonstrated full range of motion of both 
the cervical spine and the thoracic spine.  

After service, the appellant underwent a VA medical 
examination in November 1991; she complained of pain and 
soreness in the back and shoulder.  On physical examination, 
there were no findings pertinent to the back.  Radiographic 
examination revealed no significant pathologic findings for 
the thoracic spine.  Private medical records show that the 
appellant sought chiropractic treatment for a sore back after 
running a soccer field in June 1994.  Examinations indicated 
pain and limitation of motion involving her cervical spine 
and her dorsolumbar spine.  The chiropractor noted a history 
of injury to the appellant's back during service and stated 
that she experienced recurrent exacerbations of the 
condition; subluxations of her cervical, thoracic and lumbar 
spine were diagnosed.  In January 1996, the appellant 
reported a fall down the stairs and the chiropractor 
diagnosed acute subluxation of the cervical, thoracic and 
lumbar spine associated with muscle spasm and neuralgia.

Between March 1994 and June 1996, the appellant was treated 
on a regular basis by a private physician for various 
complaints; she sought treatment for back problems on just 
two occasions.  In February 1995, the appellant presented 
with complaints of shoulder and back pain after she fell on 
some ice.  In March 1996, this doctor diagnosed cervical 
myositis.  

Most recently, the appellant underwent a VA neurologic 
examination in December 1998.  She complained of constant low 
back pain with intermittent radiation, as well as neck pain.  
On physical examination, her gait and station were normal.  
All muscle groups exhibited normal strength; tone and 
coordination were intact and sensory examination was intact.  
The examiner diagnosed a history of low back pain with a 
history of sciatica and concluded that no neurologic 
disability was currently present.

The appellant also underwent a VA spine examination in 
December 1998; the examiner reviewed the claims file.  The 
appellant described in-service back injuries and stated that 
she was unable to sleep at night due to the current low back 
pain and neck pain.  The appellant reported that she had had 
a lot of back problems since a car accident that occurred in 
April and resulted in whiplash injury.  She further reported 
that another accident, in September 1998, aggravated the neck 
and back pain.  On physical examination, her posture was 
good.  Some limitation of motion of the cervical spine was 
demonstrated; movement was accomplished without pain.  Some 
limitation of motion of the lumbar spine was demonstrated 
with complaints of pain on motion.  The thoracic and lumbar 
spines appeared to be straight; there was no scoliosis or 
kyphosis.  Muscle tone was good without any spasms.  Straight 
leg raising was 70 degrees with a negative Lasegue test.  
Radiographic examination of the cervical, thoracic and lumbar 
spines was within normal limits without any traumatic 
pathology.  A lumbar spine MRI demonstrated minimal 
degenerative changes at L1 through S1; there was no evidence 
of disc herniation.  The examiner diagnosed subjective 
complaints of back pain and stated that the back examination 
failed to reveal any diagnosis or etiology for these 
complaints.  He opined that it was not likely that any 
specific current back complaints were related to any incident 
of service.

The appellant contends that she suffered from back injuries 
while in-service and that she now suffers from a back 
disorder.  However, where the determinative issue involves 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is possible or plausible is 
required.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The claimant does not meet this burden by merely presenting 
her opinion because she is not a medical health professional 
and her opinion does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The same is true of the appellant's representative.

Consideration has been given to the appellant's account of 
the events giving rise to her claim.  While the appellant's 
post-service private medical records showed treatment for 
back and neck pain, and her testimony at her hearings 
confirmed that she has problems with back pain, there is no 
competent medical evidence to establish any link between the 
current subjective complaints of back pain and the 
appellant's military service.  At best, subluxations 
diagnosed by a chiropractor were described as related to in-
service injuries, but this was based on a history given by 
the appellant.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  Furthermore, the chiropractor's notation, made 
without the benefit of any review of service medical or other 
records, and thus without knowledge of the appellant's 
symptoms in service, is without probative value and thus not 
sufficient to support the claim.  In contrast, the most 
recent medical opinion of record on this point, the December 
1998 VA medical examination report, was rendered after 
consideration of the appellant's service medical and other 
records and that opinion indicates that the appellant does 
not currently demonstrate any clinical evidence of any back 
disorder that can be related to any incident of service.  

Accordingly, service connection for a back disorder is 
denied.  In reaching this decision, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Increased rating claims.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The Board notes that the Court held, in Fenderson v. West, 12 
Vet. App. 119 (1999), that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

In that regard, the Board notes that both of the ratings at 
issue in this case have been in effect since the day 
following the appellant's separation from active service.  
Therefore, the Board concludes that, for the entire time 
period in question, the RO has considered the rating for each 
disability in issue to be proper.  The issue before the Board 
then is taken to include whether there is any basis for 
staged ratings at any pertinent time, to include whether a 
current increase is in order.

A.  Right foot claim.

The appellant testified during her September 1993 personal 
hearing at the RO that her right foot would swell, that she 
sometimes had to limp and that she was not taking any 
prescription pain medication for her right foot.  See RO 
Hearing Transcript pp. 18-19.  She further testified that she 
had not received any medical treatment for her right foot 
after her discharge from service.  See RO Hearing Transcript 
p. 19.

The appellant subsequently testified at her August 1996 
Travel Board Hearing that her right foot would swell and ache 
and that she would get cramps to such an extent that she 
sometimes cannot walk.  See Travel Board Hearing Transcript 
p. 16.  She also testified that the frequency of these 
symptoms depends on how much she is on her feet, and the 
weather.  Id.

The appellant underwent a VA medical examination in November 
1991; she complained of pain and swelling in her right foot.  
On physical examination, there was no palpable tenderness, 
edema or erythema noted in the right foot.  No significant 
pathology was observed on radiographic examination.

Review of the appellant's post-service medical records does 
not reveal that the appellant sought treatment for any right 
foot pain or swelling, other than on one occasion, in August 
1994, when she fell twice within a week and hurt the foot.  
These records are dated between 1994 and 1996.

The appellant underwent a Chapter 31 VA medical examination 
in June 1997.  She complained of pain in the right foot and 
said that it occasionally gave out.  On physical examination, 
motion of the ankles was said to be normal.  Sensory and 
motor testing were intact.  Radiographic examination of the 
right foot was negative.  While the appellant's Vocational 
Rehabilitation file does not contain any medical information, 
apart from the June 1997 Chapter 31 VA medical examination 
report, that is not also included in the claims file, it does 
contain a VA Form 28-1902, dated in December 1994, which 
indicates that the appellant's spare time activities included 
swimming, softball, volleyball and volunteer work as a Girl 
Scout leader and a soccer coach.

The appellant most recently underwent a VA foot examination 
in December 1998; she complained of pain in her right foot.  
On physical examination, the right foot and ankle were normal 
in appearance and no swelling or deformity was observed.  No 
tenderness was observed.  A slight decrease in right ankle 
range of motion was demonstrated, but power was satisfactory.  
Radiographic examination of the right foot was normal.  There 
was no scintigraphic evidence of a stress fracture in the 
right foot.  The examiner stated that there was no evidence 
of any weakened movement against resistance or any excess 
fatigability during the right foot examination.  He further 
stated that there was no evidence of incoordination and that 
it was not likely that fatigability would result in any 
limitation of motion.  He noted that there was no history of 
flare-up.  

In reference to joints in general, the Board must consider, 
in assessing the extent of a joint disability, such factors 
as limitation of or excessive motion, weakened motion, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing should be considered.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 8 Vet. App. 
202 (1995).

More particularly, the applicable regulations contain a 
number of schedular provisions relating to the feet.  The 
appellant's right foot disability has been rated under 
Diagnostic Code 5284, foot injuries, other.  Under Diagnostic 
Code 5284, a moderate injury of the foot warrants a 10 
percent evaluation; a moderately severe injury to the foot 
warrants a 20 percent evaluation; and a severe injury to the 
foot warrants a 30 percent evaluation.  If there is actual 
loss of use of the foot, a 40 percent evaluation is provided. 

The appellant's disability could also be considered under 
Diagnostic Code 5283, which pertains to the evaluation of the 
malunion or nonunion of the tarsal or metatarsal bones.  
Pursuant to that Code, a 10 percent evaluation is warranted 
if the malunion or nonunion is moderate in nature.  A 20 
percent evaluation is warranted if the disorder is moderately 
severe, and a 30 percent evaluation is provided if the 
disorder is severe.  Again, if there is actual loss of use of 
the foot, a 40 percent evaluation is provided.  However, in 
this case, there is no radiographic or scintigraphic evidence 
of any malunion or the tarsal or metatarsal bones.  
Therefore, Diagnostic Code 5283 is not for application in 
this case.

The Board notes that the General Counsel for VA, in a 
precedent opinion dated August 14, 1998, (VAOPGCPREC 9-98) 
held that if a disability rating was established under 
Diagnostic Code 5284, the availability of a separate rating 
under Diagnostic Code 5003/5010 and the applicability of 
sections 4.40, 4.45, and 4.59 depend upon the manifestations 
compensated under Diagnostic Code 5284.  However, in this 
case, there is no radiographic evidence of arthritis of the 
right foot.

The Board also finds that there is no basis for a higher 
rating in this regard due to additional loss of range of 
motion, weakening, excess fatigability, or other impaired 
ability due to pain as envisioned by 38 C.F.R. §§ 4.45, 4.57, 
5.59 or DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  As 
noted previously, there was no swelling or pain on 
manipulation was demonstrated in either foot during the 
November 1991 or the December 1998 VA examinations.  The 
December 1998 VA neurological examination revealed that the 
appellant had a normal gait and station and the December 1998 
VA foot examination specifically indicated that there was no 
weakened movement or any evidence of fatigability resulting 
in any limitation of motion.  

It is noted that Diagnostic Code 5284 does not contemplate 
limitation of motion.  However, VA's General Counsel has held 
that depending on the nature of the foot injury, Diagnostic 
Code 5284 (foot injuries) may involve limitation of motion 
and would require consideration of 38 C.F.R. §§ 4.40, 4.45.  
VAOPGCPREC 9-98.  Given the nature of the disability, it can 
be argued that limitation of motion is involved.  Even though 
limitation of motion can be considered, the VA examiner who 
examined the appellant's foot, in December 1998, made it 
quite clear that there was no functional loss due to pain, 
weakness, fatigability, incoordination or pain on movement of 
a joint.  The examiner also was of the opinion that there was 
no limitation of motion due to pain on use, including flare-
ups.  Therefore, even when considering DeLuca, a compensable 
evaluation is not warranted. 

Given the absence of residuals associated with the right foot 
fracture, the criteria for a compensable evaluation of 10 
percent under Diagnostic Code 5284 would not accurately 
describe the degree of disability shown, and there is no 
question as to which of the two evaluations should apply.  
38 C.F.R. § 4.7.  Since the preponderance of the evidence is 
against allowance of this issue, the benefit of the doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107(b).

B.  Residual scarring of acneiform eruptions

The appellant testified during her September 1993 personal 
hearing at the RO that, besides the acne, she had very 
sensitive skin and was allergic to many soaps, etc., and 
therefore would just normally use Clearasil as a base instead 
of makeup.  See RO Hearing Transcript p. 22.  She further 
testified that she had not received any medical treatment for 
her skin disability since her discharge from service.  See RO 
Hearing Transcript p. 23.  

The appellant subsequently testified at her August 1996 
Travel Board Hearing that that she is unable to wear make-up 
on her face because it would activate the acne.  See Travel 
Board Hearing Transcript pp. 24-25.  She also stated that she 
sought treatment from a dermatologist after separation from 
service, but was unable to get the records because he went 
out of business.  See Travel Board Hearing Transcript p. 25.

The appellant underwent a VA skin examination in November 
1991; she reported using Retin-A and Tetracycline daily.  On 
physical examination, minimal acneiform changes of the face 
with some minimal pitting was observed.  One excoriated area 
was observed on the left lower posterior cheek.

The appellant underwent a Chapter 31 VA medical examination 
in June 1997.  On physical examination, an ulceration was 
observed on the nose and erythematous papules were observed 
on both shoulders.  Acne was diagnosed.

The appellant most recently underwent a skin examination in 
December 1998; she again reported current use of Retin-A and 
intermittent use of antibiotics.  She complained that the 
lesions were painful, that she could not wear makeup and that 
this bothered her self-esteem.  On physical examination, 
erythematous papules and nodules were observed on the 
superior and superior aspects of both shoulders.  Healed acne 
scars were noted on the face; the pores on both cheeks were 
dilated.  The examiner also observed discrete lesions ranging 
from two millimeters in diameter to an 8 millimeter lesion on 
the chin.  Color slides were taken which clearly show each of 
these features described by the examiner.  

The appellant's skin disorder of residuals of acneiform 
eruptions has been evaluated, under 38 C.F.R. § 4.118, 
Diagnostic Code 7806, as analogous to the skin condition 
eczema.  Under that code, a noncompensable evaluation is for 
assignment if there is slight, if any, exfoliation, exudation 
or itching, if on a non-exposed surface or small area.  
Eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area, warrants a 10 percent 
evaluation.  If it is accompanied by exudation or constant 
itching, extensive lesions, or marked disfigurement a 30 
percent evaluation is for assignment.  Eczema with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or if exceptionally repugnant warrants a 50 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The Board has also considered the provisions concerning 
disfiguring scars to the head, face or neck; scars which are 
slight will be not be awarded a compensable evaluation.  
Disfiguring scars to the head, face or neck, which are 
moderate, will be awarded a 10 percent evaluation.  A 30 
percent evaluation is warranted where scars of the head, face 
or neck are severely disfiguring, especially if producing a 
marked and unsightly deformity of the eyelids, lips or 
auricles, or, where there is evidence of tissue loss and 
cicatrization with marked discoloration or color contrast.  
38 C.F.R. § 4.118, Diagnostic Code 7800 and Note.

Review of the evidence or record reveals that the appellant's 
residuals of acneiform eruptions are not productive of any 
exudation or constant itching, nor have any extensive lesions 
or marked disfigurement been identified and such 
symptomatology is required for the next higher evaluation.  
Furthermore, the evidence of record does not include any 
allegations from the appellant that the lesions are 
productive of an exudate or that they cause any itching.  
Review of the color slides reveals that the appellant's 
facial lesions, while noticeable, cannot be said to be 
extensive in size or number, nor are they disfiguring.  
Certainly they have not produced any marked and unsightly 
deformity of the face and no tissue loss or cicatrization has 
been identified.  The Board notes that the appellant has 
demonstrated the ability to appear in public and successfully 
participate in educational pursuits at the community college 
level and in volunteer activities as a Girl Scout leader and 
a soccer coach.

The Board has considered the appellant's complaints, as well 
as the clinical findings, and concludes that the criteria for 
an evaluation in excess of 10 percent have not been met.  
Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable. 38 U.S.C.A. § 5107(b).

C.  38 C.F.R. § 3.321.

An extraschedular evaluation is not warranted for any of the 
appellant's service-connected disabilities at issue in this 
case since the evidence does not show that any of them 
presents an unusual or exceptional disability picture.  
38 C.F.R. § 3.321(b)(1).  Significantly, neither of the 
appellant's disabilities at issue has required frequent 
periods of hospitalization and neither has, in and of itself, 
markedly interfered with employment, particularly in light of 
her ongoing educational pursuits and her employment as a 
veterinary technician trainee reported in the July 1998 VA 
psychiatric examination report which indicated that the 
appellant planned to become a veterinarian.  There is no 
credible, competent evidence indicating a greater degree of 
functional loss attributable to each disability than that 
commensurate with the respective assigned ratings.  
Therefore, the regular schedular standards, with the 
evaluations currently assigned, adequately compensate 
appellant for any adverse industrial impact caused by each of 
her two disabilities.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) 
(When evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.). 
ORDER

Entitlement to service connection for a back disability is 
denied.

A compensable evaluation for the appellant's right foot 
disability is denied. 

An evaluation in excess of 10 percent for the appellant's 
residuals of acneiform eruptions disability is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

